United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Max Gest, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1821
Issued: March 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2013 appellant, through counsel, filed a timely appeal of a June 20, 2013
decision of the Office of Workers’ Compensation Programs (OWCP) concerning the denial of
his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a cervical condition causally
related to a July 17, 2012 work incident.
FACTUAL HISTORY
On July 20, 2012 appellant, then a 54-year-old Assistant Fire Chief, filed a traumatic
injury claim alleging that on July 17, 2012 he experienced neck pain while throwing a football
during physical fitness. He stopped work on July 19, 2012.
1

5 U.S.C. § 8101 et seq.

In an August 23, 2012 report, Dr. Dana R. Johnson, a treating Board-certified family
practitioner, stated that appellant was injured at the job site on July 17, 2012 when he threw a
football while running around. The diagnosed conditions included: cervical spine stenosis
without myelopathy and cervical intervertebral disc disorder with myelopathy. The physical
examination revealed decreased cervical range of motion and positive tenderness at C5-7 on
palpitation. Dr. Johnson opined that there was “insufficient data to state this is a work-related
injury and insufficient data to state there is a preexisting contribution.”
By letter dated August 29, 2012, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was asked to submit additional medical and
factual evidence.
In response to OWCP’s request for factual information, appellant noted that physical
fitness and activity was supported and encouraged by management, but participation was
optional. In response to whether there was an employing establishment Physical Fitness Plan
(PFP), he noted that it was not applicable. Appellant stated generally that it was important to
stay physically fit as a firefighter and that the employing establishment permitted employees to
engage in activities. He stated that the activity occurred during work hours on the employer’s
premises and that the employer had areas to support activities.
In an e-mail dated September 21, 2012, Jeffrey W. Konersman, Chief Fire Emergency
Services, stated that the position description for firefighters required physical fitness training.
He noted that there was no employing establishment fitness plan, but employees were
encouraged to stay physically fit. Appellant’s injury occurred on the premises and during
working hours. Mr. Konersman noted no equipment or facilities were provided for tossing a
football around.
On October 5, 2012 Mr. Konersman responded to questions posed by OWCP. He stated
that personnel were required to be physically fit, but the type of workout was their choice. The
employing establishment derived a benefit from appellant’s participation in the activity as it
maintained his fitness level. As to whether employees were required or permitted to participate
in the activity, he stated “Yes. All are allowed to workout.” Mr. Konersman noted that appellant
was the supervisor on duty and he was to “decide if activities are too demanding to be performed
while on duty.”
In a September 5, 2012 report, Dr. Laura Gridley, a treating Board-certified family
practitioner, diagnosed muscle spasm and cervical disc disorder with myelopathy. She reported
the date of injury as July 17, 2012, but noted under subjective complaints that appellant injured
himself three days previously at work while running around and throwing a football. Dr. Gridley
noted that appellant was seen for neck pain and that he had a cervical spinal fusion in 2005 and a
history of chronic cervical pain. Physical findings included decreased neck range of motion.
On September 7, 2012 Dr. Johnson reported seeing appellant that day for complaints of
neck pain. He noted that appellant’s neck pain complaints began on July 17, 2012 while
throwing a football at work. Diagnoses included: cervical spine stenosis without myelopathy
and cervical intervertebral disc disorder with myelopathy. A physical examination revealed

2

decreased cervical range of motion and tenderness on palpation at C5-6. Dr. Johnson stated that
this was not a workers’ compensation case.
On November 30, 2012 OWCP received an August 22, 2012 report by Dr. Johnson who
noted that appellant had C5-6 cervical fusion performed in September 2001 due to a C5-6
cervical herniated nucleus pulposus causing myelopathy. The diagnosed conditions included:
cervical spine stenosis without myelopathy and cervical intervertebral disc disorder with
myelopathy. Dr. Johnson noted that appellant was seen for severe neck pain which began on
July 17, 2012 as a result of throwing a football at work. Under mechanism of injury, he related
that “[t]his recent exacerbation is layered upon a long history of chronic residual cervical
myelopathy. Dr. Johnson conducted a physical examination and reviewed magnetic resonance
imaging scans and x-ray interpretations. As to the cause of appellant’s neck pain, Dr. Johnson
opined that there was insufficient data to determine whether it was employment related or due to
a preexisting contribution.
By decision dated December 5, 2012, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to establish that his neck condition had been caused or
aggravated by the July 17, 2012 employment incident.
On January 3, 2013 appellant requested an oral hearing before an OWCP hearing
representative, which was changed to a request for review of the written record. Counsel argued
that appellant’s claim should have been developed as an occupational disease claim instead of a
traumatic injury claim. He contended that appellant’s neck condition had been aggravated over
time by his strenuous employment duties and that the July 17, 2012 incident was a catalyst.
In an April 7, 2013 statement, appellant disagreed with Dr. Johnson’s opinion that his
neck condition was not employment related.
In a July 21, 2012 report, Dr. Gridley provided physical findings and noted a history of
chronic neck pain and cervical spine fusion in 2005. On July 21, 2012 she noted that appellant
suddenly felt neck pain three days prior while running and throwing a football. Dr. Gridley
reviewed objective evidence and conducted a physical examination, which revealed normal
findings. She diagnosed muscle spasm and cervical intervertebral disc disorder without
myelopathy.
On July 27, 2012 Dr. Gridley noted that appellant was seen for complaints of neck pain,
which had been significantly exacerbated while he was throwing a football at work as a
firefighter on July 17, 2012. Diagnoses included: muscle spasm and cervical intervertebral disc
disorder without myelopathy.
In an August 1, 2012 addendum, Dr. Todd M. Goldenberg, a treating Board-certified
neurological surgeon, related that appellant was seen in September 2001 for treatment of a C5-6
herniated nucleus pulposus with cervical myelopathy and that he has had chronic neck pain since
his surgery. Currently appellant related having severe neck pain following an incident at work
on July 17, 2012 after throwing a football. Appellant stated that he believed that “he tweaked his
neck” due to throwing the football. Dr. Goldenberg reviewed objective tests and conducted a
physical examination. He diagnosed cervical spine stenosis with cervical myelopathy due to

3

C5-6 herniated disc and recommended surgery to prevent a worsening of his neurologic
condition.
In an August 21, 2012 report, Dr. Goldenberg noted appellant’s cervical history and that
his neck pain began on July 17, 2012 at work while throwing a football. He related that
appellant believed that “he tweaked his neck.” Dr. Goldenberg diagnosed cervical spine stenosis
with cervical myelopathy due to C5-6 herniated disc and recommended surgery to prevent a
worsening of his neurological condition.
In a March 19, 2013 report, Dr. Jacob E. Tauber, an examining Board-certified
orthopedic surgeon, performed a physical examination and reviewed medical evidence. He
included status post cervical surgery for myelopathy. Appellant related that on July 17, 2012 he
developed neck pain due to throwing a football at work. A physical examination revealed
diffuse weakness and sensory deficits, hyperreflexia and positive bilateral Hoffman’s signs.
Under discussion, Dr. Tauber opined that appellant’s firefighter duties contributed to his cervical
degeneration. He also opined that the throwing of a football as part of his training program
aggravated this condition. Specifically, Dr. Tauber opined that appellant had a traumatic
aggravation, but that the cervical condition itself was due in part to his employment duties as a
firefighter. In concluding, he opined that a cervical condition should be accepted as employment
related as “his years of work contributed to this condition and the specific incident aggravated
his underlying condition.”
By decision dated June 20, 2013, OWCP’s hearing representative affirmed the
December 5, 2012 decision. She found that OWCP properly developed appellant’s claim as a
traumatic injury claim based on his allegation of a specific injury occurring during a single work
shift. The hearing representative further found that the medical evidence failed to explain how
the July 17, 2012 employment incident caused or aggravated appellant’s neck and head
condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
Section 8102(a) of FECA provides for payment of compensation for disability or death of
an employee resulting from personal injury sustained while in the performance of his or her
2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

duty.5 This phrase is regarded as the equivalent of the coverage formula commonly found in
workers’ compensation laws; namely, arising out of and in the course of employment.6 Whereas
arising out of the employment addresses the causal connection between the employment and the
injury, arising in the course of employment pertains to work connection as to time, place and
activity.7 For the purposes of determining entitlement to compensation under FECA, arising in
the course of employment, i.e., performance of duty must be established before arising out of the
employment, i.e., causal relation, can be addressed.8
With regards to recreational or social activities, the Board has held that such activities
arise in the course of employment when: (1) they occur on the premises during a lunch or
recreational period as a regular incident of the employment; or (2) the employer, by expressly or
impliedly requiring participation, or by making the activity part of the service of the employee,
brings the activity within the orbit of employment; or (3) the employer derives substantial direct
benefit from the activity beyond the intangible value of improvement in employee health and
morale that is common to all kinds of recreation and social life.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.10
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.11 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.12
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.13 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
5

5 U.S.C. § 8102(a).

6

See Bernard E. Blum, 1 ECAB 1 (1947). See also J.J., Docket No, 12-947 (issued March 11, 2013).

7

See Robert J. Eglinton, 40 ECAB 195 (1988). See also G.W., Docket No, 12-1416 (issued January 16, 2013).

8

Kenneth B. Wright, 44 ECAB 176 (1992).

9

S.B., Docket No. 11-1637 (issued April 12, 2012); R.P., Docket No. 10-1173 (issued January 19, 2011);
Ricky A. Paylor, 57 ECAB 568 (2006); Lawrence J. Kolodzi, 44 ECAB 818, 822 (1993); Kenneth B. Wright supra
note 8; William D. Zerillo, 39 ECAB 525 (1988). See also A. Larson, The Law of Workers’ Compensation
§ 22.00 (2012).
10

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

11

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

12

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
13

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

5

the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.14
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.15 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.16 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.17
ANALYSIS
Appellant alleged that he sustained neck pain on July 17, 2012 as the result of throwing a
football in the performance of duty during physical fitness. OWCP accepted that the incident
occurred as alleged, but denied the claim on the grounds that the medical evidence of record was
insufficient to establish that the cervical condition was causally related to the July 17, 2012 work
incident.
The Board finds that OWCP did not fully develop the issue of whether appellant was in
the performance of duty at the time of the alleged injury. OWCP began development of this
issue by requesting additional information from both appellant and the employing establishment.
Appellant responded generally that the employing establishment derived a benefit from his
participation in sports and was encouraged by management. Mr. Konersman responded that
personnel were required to be physically fit. He did not respond to whether there was an agency
PFP or submit any such material to the record. While both Mr. Konersman and appellant stated
that he was required to stay physically fit for his job, neither have presented any evidence
showing how playing football constituted a benefit to the employer or how it fit within the
physical fitness training for the position of firefighters.
The Board will set aside OWCP’s June 20, 2013 decision and remand the case for further
factual development to determine whether the July 17, 2012 incident was within the performance
of duty. After such further development as may become necessary, OWCP shall issue a de novo
decision on whether appellant’s injury arose in the course of employment.
On appeal appellant’s counsel contends that OWCP erred in failing to develop appellant’s
claim as an occupational instead of a traumatic injury claim. He argued that the evidence clearly
establishes that appellant’s 31 years performing duties as a firefighter caused or aggravated his
14

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215 (1997).

15

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
16

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

17

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

cervical condition. The Board notes that appellant did not file an occupational disease claim;
rather he attributed his neck pain to throwing a football at work on July 17, 2012. The claim was
properly adjudicated as a traumatic injury claim. If appellant believes that his duties as a
firefighter over the years caused or aggravated his cervical condition, then he may file an
occupational disease claim.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 20, 2013 is set aside and the case remanded for further
development consistent with the above opinion.
Issued: March 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

